Citation Nr: 1525997	
Decision Date: 06/17/15    Archive Date: 06/26/15	

DOCKET NO.  04-16 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 Educational Assistance Benefits in the calculated amount of $13,244.53 was properly created for the period from June 2002 to June 2003.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The appellant performed verified active duty from March 1987 to May 1994.  His DD-214 reflects an additional 12 years, 10 months, and 11 days of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 decision by the Education Center at the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which retroactively terminated the Veteran's Chapter 30 Education Benefits for the period from June 2002 to June 2003, resulting in an overpayment in the amount of $13,244.53.  The appellant's claims file was located at the RO in Manila, the Republic of the Philippines.

The appellant through counsel has raised due process complaints with respect to VA's refusal to consolidate this Veteran's appeal with that of 29 other veterans who raised similar claims relating to the overpayment of educational assistance benefits.  Specifically, the attorney reports that he represents all 30 such veterans, and that their cases will be determined on the same facts and evidence.  In a November 2004 letter from the Board, counsel was informed that VA regulations do not provide for "class action" appeals under any circumstances.  Despite such notice, the appellant's attorney submitted another letter, in July 2006, requesting one hearing for all 30 veterans that he represented.

In response to the July 2006 correspondence from counsel, the Board issued another letter in August 2006.  That communication explained that the Board had no authority to merge appeals, and that to do so would violate the statutory requirement that individual cases on appeal must be considered by Veterans Law Judges in the order in which they were placed on the Board's docket, as set forth in 38 U.S.C.A. § 7107.  It was further observed that consolidating the appeals placed the Board at risk of violating the Privacy Act, 38 U.S.C.A. § 552(a), and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his representative.

The August 2006 letter advised that the regulations set forth in 38 C.F.R. §§ 20.700-20.717 provide for a personal hearing to be granted on appeal only in the case of an individual appellant, or an individual appellant's representative acting on his behalf, where the appellant expresses the desire to appear in person.  It was further noted that a hearing would not normally be scheduled solely for the purpose of receiving argument by a representative.  Thus, it was concluded that the Board could not arrange for the attorney in this appeal to appear for a personal hearing to present argument on behalf of all 30 veterans that he represented, nor could it arrange for all of those veterans to appear for a single hearing.  It was explained that counsel was free to request individual hearings on each individual veteran's behalf if the individual veteran wished to individually appear and present testimony.

During a July 2007 prehearing conference conducted in Washington, D.C., the Veteran's attorney informed the undersigned that he was unaware that the Board conducted videoconference hearings with the Manila RO.  As a result, and given the fact that the Veteran was unable to attend the hearing held in Washington, D.C., the attorney requested that the Veteran be afforded an opportunity to attend a videoconference hearing before a Veterans Law Judge.  An October 2007 Board remand instructed the Manila RO to schedule such a hearing.  The Veteran failed to report for the hearing which was to have been conducted in February 2008.  As a matter of law, his failure to report without good cause acts as a withdrawal of his hearing request.  38 C.F.R. § 20.704 (2014). 

In September 2008, the Board determined that the referenced overpayment was properly created.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed briefs, and in December 2010, the Court issued a Memorandum Decision vacating the September 2008 Board decision and remanding the matter for readjudication.

In October 2011, the Board sent the Veteran and his attorney a 90-day letter.  In November 2011, additional argument was received, followed by a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).

In correspondence dated in October 2003, the appellant's attorney submitted a request for a waiver of recovery of the overpayment at issue in this case.  The evidence before the Board at this time does not include a copy of any determination by the Committee on Waivers and Compromises (Committee) addressing that request.  Accordingly, that matter is referred to the RO for clarification, and, if necessary, appropriate action.

In February 2012, the Board again denied the claim.  The appellant again appealed, and in a May 2013 Memorandum Decision the Court vacated the Board's February 2012 decision which determined that an overpayment of VA educational assistance benefits in the amount of $13,244.53 was properly created for the period from June 2002 to June 2003.  In so doing, the Court remanded the case to the Board for action consistent with the Memorandum Decision.  In March 2014, the Veteran's case was remanded to the RO for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

Upon review of this case, it is clear that the Veteran's entire claims file is not at this time in the possession of the Board.

In that regard, the Board is currently in possession of two rather sizeable manila folders containing various documents pertinent to the Veteran's appeal.  However, a review of the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's claims folder currently consists of six claims files, as well as one large temporary file "in a box."  Under the circumstances, it is clear that the Board does not currently possess the Veteran's entire file.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following action:

The AOJ should take all necessary and appropriate action to obtain the Veteran's entire claims folder, to include, in particular, the aforementioned six-volume claims file, as well as the single large temporary file contained "in a box."  Should such records for some reason prove unavailable, the AOJ should specifically so state.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



